        Case 1:19-cv-05063-KPF Document 39 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUSAN PETERSEN,

                           Plaintiff,

                    -v.-

234 WEST 48, LLC, INTERSTATE                           19 Civ. 5063 (KPF)
HOTELS AND RESORTS INC.,
INTERSTATE MANAGEMENT                                        ORDER
COMPANY LLC, INTERSTATE
OPERATING COMPANY, L.P., and THE
GALLIVANT TIMES SQUARE,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Southern District of New York has reconfigured courtrooms and

other spaces in its courthouses to allow civil jury trials to proceed as safely as

possible during the COVID-19 pandemic. Under the centralized calendaring

system currently in place, the Clerk’s Office schedules up to three jury trials to

begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward.

The Clerk’s Office places additional back-up cases on a weekly trial-ready

calendar, which cases may proceed on any day that week if the primary case

and two back-up cases do not go forward.

      On March 25, 2021, the Court ordered the trial in this matter to

commence on December 6, 2021 (Dkt. #38), and proceeded to request a jury

trial for that date. The Clerk’s Office has now notified the Court that this case

has been placed on the trial-ready calendar for the week of December 6, 2021,
        Case 1:19-cv-05063-KPF Document 39 Filed 09/01/21 Page 2 of 2




but that it has not been given either a firm trial date or an assigned courtroom.

At this time, it is unclear — perhaps unlikely — that the District will be able to

accommodate the trial in this matter during the week of December 6, 2021.

However, the parties should be prepared to proceed to trial during that week.

If the case cannot proceed during the scheduled week, the parties must notify

the Court as soon as possible so that the Clerk’s Office may adjust the trial-

ready calendar accordingly.

      The Court has previously entered a schedule for pretrial submissions.

(Dkt. #38). The parties should plan to adhere to the deadlines set forth in the

Court’s prior Order.

      SO ORDERED.

Dated: September 1, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        2
